Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a system for dynamic control of a plant cultivation, including at least a constraining mesh in proximity to a plant container, wherein the mesh and plant are periodically moved with respect to each other, classified in A47G2007/048.
II. Claims 12-21, drawn to a system for controlling growth of a plant, including at least a constraining mesh in a path of growth of the plant, providing a free growth mode such that the plant is allowed to grow free, classified in A01G9/26.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not capable of use together, since there is no way for a plant to be grown in two distinct containers, represented by Inventions I & II. The inventions comprise further different designs since Invention II is designed differently in that a periodically operated mechanism is required (last .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications (as evidenced by the classifications above);
The inventions have acquired a separate status in the art due to their recognized divergent subject matter (as evidenced by the rejection of claim 12 in view of Fritch below);
The inventions require a different field of search (e.g. searching different classes/subclass or electronic resources, or employing different search strategies or search queries).
An example of search for Invention II which would not satisfy Invention I below:
(A01G.cpcl. A47G.cpcl.) and (free allow$3) near5 (grow$3 bud flower reproduc$4).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Lawrence Cohen on 23 March 2022 a provisional election was made with traverse to prosecute the invention of Group II, claims 12-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
The disclosure is objected to because of the following informalities: “apparatus mechanism” is referenced twice in the specification without reference numeral or without tying this aspect into one of the illustrated aspects. Appropriate correction is required.

Claim Objections
Claims 12-15 & 20 are objected to because of the following informalities: 
claim 12: in line 8, “wherein” seems extraneous; in line 10, “modes;” should be corrected to the semi-colon --modes:--. 
claim 13: “selectee” should be corrected to --selected--, as best understood.
claim 14: should end in a period --.--.
claim 15: it is recommended that “further comprising” be removed from line 1, since an established aspect of claim 12 (from which it depends) is being further limited.
claim 15: it is further recommended that “comprises” in line 2 be amended to --further comprises--, since such a component has not yet been claimed.
claim 20: the word “pant” should be replaced with --plant--. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
“means for implementing relative movement between the mesh and the plant in the following movement modes:…” in claim 12. This means (placeholder) for implementing relative movement (function, without structure capable of the function) is taken in light of the description in the specification of either: “a support mechanism 7 for raising and lowering the mesh 3,” [0018] or “a turntable 11 for rotating the container 9 and a motor 13 for driving the turntable,” per the context of claim 12.
“a periodically operated mechanism adapted to perform the movement modes,” claim 12. This mechanism (placeholder) for periodic operation, and to perform the movement modes (function lacking sufficient claimed structure) is taken in light of “a telescoping or screw driven portion 5 of the mesh support,” [0018]
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 17, the claim construction indicates that “a periodically operated lift apparatus” is a parallel limitation to the claimed “means for implementing relative movement between the mesh and the plant in the following movement modes,” (claim 12); however, since this is claimed as a new component, it is unclear how another means for constraining, including a 
Similarly, for claim 18, the claim construction indicates that “a rotatable turntable” is a parallel limitation to the claimed “means for implementing relative movement between the mesh and the plant in the following movement modes,” (claim 12); however, since this is claimed as an additional component, it is unclear how another means for constraining, including a periodically operated lift apparatus is contemplated in the original specification.
Claim 17 recites the limitation “the lift mechanism” in the last line; for purposes of examination, these are being considered the same component. Claim 20 recites “the artificial light” in line X; for purposes of examination, claim 12 gives antecedent basis for --the light--.  There is insufficient antecedent basis for each limitation in the respective claim. 
In light of the above rejections and objections, the rejection is as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 14, 16, 17, & 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Fritch et al. (US 1619791, “Fritch”)
For Claim 12, Fritch discloses a system for controlling growth of a plant in a growth medium (the device of Fritch is capable of use to constrain vertical plant growth), by constrained cultivation of the plant to limit vertical growth during a vegetative phase of growth and by allowing vertical growth during a reproductive phase (the device is capable of being used to limit vertical growth of the plant within the device, plant growth within the container discussed on page 1, lines 9-12) comprising: 
a container (the “greenhouse apparatus” container clearly illustrated at the bottom of uprights 11, Fig. 1) containing growth medium having a plant planted in the growth medium (in order to function as intended, a plant and supporting growth medium is provided in the container, “the stems of plants during growth,” page 1, lines 5-6), the growth medium being positioned relative to a light source, the light source being adapted to provide growth to the plant (in order to function as intended, the device has a light source, either natural or artificial, to support plant growth); 

means for implementing relative movement between the mesh and the plant in the following movement modes (as discussed below, the climbing/descending of mesh along gear assembly 16-18); 
a dynamic growth constraining mode during a vegetation phase of the plant in which the mesh is positioned in contact with the vegetation of the plant to constrain growth, thereby matting down the plant vegetation and allowing horizontal vegetation growth and controlling vertical growth periodically, and as the plant vegetation grows vertically protruding through the mesh, providing constraint relative movement by moving one or more of the mesh and the plant relative to the other, to restore constraint on the vegetation (wherein both growth modes are possible with the device of Fritch, the device of Fritch is capable of being used to mat down the vegetation of the plant by lowering the mesh via handle crank 23); and 
a free growth mode during a reproduction phase of the plant in which the constraint relative movement is stopped and the reproduction portion of the plant is allowed to grow free of any inhibitions from the vegetation that has been constrained (as discussed above, the mesh of Fritch is capable of being raised away and out of contact of the plants within the container); 
a periodically operated mechanism adapted to perform the movement modes (handle crank 23 is capable of manual manipulation at the desire of the user, such that the user is able to 
For Claim 14, Fritch discloses the system of claim 12, and Fritch further discloses wherein the movement modes are done by the group consisting of: the mesh moving vertically relative to the plant (the handle 23 moves the mesh vertically relative to the plant, along uprights 11, Fig. 1), the mesh moving both vertically and rotationally relative to the plant, the plant moving rotationally relative to the mesh, the mesh moving vertically and the plant moving rotationally, both the plant and the mesh moving vertically. 
For Claim 16, Fritch discloses the system of claim 12 and Fritch further discloses wherein the constraint relative movement is linear along the direction of growth of the plant (the mesh is raised and lowered along the uprights 11).
For Claim 17, Fritch discloses the system of claim 12 and Fritch further discloses further comprising a periodically operated lift apparatus (the gear system of 16-18) and wherein the constraint relative movement comprises raising the mesh relative to the plant by the periodically operated lift apparatus and lowering the mesh relative to the plant by the periodically operated lift mechanism (operated by handle 23, the mesh climbs/descends the outside of uprights 11).
For Claim 20, Fritch discloses the system of claim 12 and Fritch further discloses wherein the motion of the mesh relative to the plant is stopped timed to when the reproductive phase of the pant begins (upon a visual inspection of the plant contained within Fritch, the user may decide whether to actuate the handle 23; by not actuating, such as if motion were to damage the plant’s buds, then the claim is met. Please note that this interpretation is similar to the manual “stopping” of the device, discussed in [0016]) and further wherein the beginning of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fritch, Millar (US PGPub 2016/0198639), and Skoretz.
For Claim 13, Fritch discloses the system of claim 12.
While Fritch discloses the ability of the mesh to stop during the reproductive phase [of the plant] (upon a visual inspection of the plant contained within Fritch, the user may decide whether to actuate the handle 23; by not actuating, such as if motion were to damage the plant’s buds (reproductive phase), then the claim is met. Please note that this interpretation is similar to the manual “stopping” of the device, discussed in [0016]), Fritch is silent to further comprising a programmable controller adapted to provide a timing operation that operates the light and the constraint relative movement according to selectee reproduction phase triggering timing and stopping the constraint relative movement during the reproduction phase.
Millar, like prior art above, teaches an indoor plant cultivation system (title, disclosure and “indoor operation,” as discussed in [0024-33 & 44], for example), comprising an artificial light source (102, [0022]) and a programmable controller (as discussed in [0044] in light of one of the following controllers, “the hub device 108, the remote computing device 104 and/or the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the indoor greenhouse device of Fritch with an artificial light source and associated programmable controller for implementing a specific lighting schedule as taught by Millar, in order to affect the plant output, which is a well-known and natural consequence of lighting schedules. 
Skoretz, like prior art above, teaches a plant growth device (“An apparatus for even exposure of potted plants to sunlight…” Abstract), further comprising a plant container (“potted plants”) which is rotated (as described in Column 2) by a rotational motor (“…electric motor preferably being battery operated for independent operation,” Col. 5, lines 10-14) on a timer (Col. 2, lines 44-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the plant box of Fritsch with a potted plant and rotational tray as taught by Skoretz, to ensure an “even solar exposure and symmetrical growth” (Col. 5, lines 5-9, Skoretz). Such a modification would result in a device capable of imparting timed rotational movement (“predetermined timed intervals” as discussed in the abstract of Skoretz) as well as linear, vertical movement of the mesh (as discussed above, Fritch), or an overall constraint of the plant, during the reproductive phase, as in all phases, of the plant, since the ability to stop movement exists across all phases of the growth cycle. 
For Claim 21, Fritch discloses the system of claim 12. 
Fritch is silent to wherein the light is artificial and wherein the light and the periodically operated mechanism are controlled by a programmable controller which is programmable to provide timing cycles for the light and the constraint relative movement wherein the timing cycles are selected for a vegetation phase and for a reproduction phase of the plant growth.
Skoretz, like prior art above, teaches a plant growth device (“An apparatus for even exposure of potted plants to sunlight…” Abstract), further comprising a plant container (“potted plants”) which is rotated (as described in Column 2) by a rotational motor (“…electric motor preferably being battery operated for independent operation,” Col. 5, lines 10-14) on timed intervals (Col. 2, lines 44-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the plant box of Fritsch with a potted plant and rotational tray as taught by Skoretz, to ensure an “even solar exposure and symmetrical growth” (Col. 5, lines 5-9, Skoretz). Such a modification would result in a device capable of imparting timed rotational movement (“predetermined timed intervals” as discussed in the abstract of Skoretz) as well as linear, vertical movement of the mesh (as discussed above, Fritch), amounting to an overall constraint of the plant.
Millar, like prior art above, teaches an indoor plant cultivation system (title, disclosure and “indoor operation,” as discussed in [0024-33 & 44], for example), comprising an artificial light source (102, [0022]) and a programmable controller (as discussed in [0044] in light of one of the following controllers, “the hub device 108, the remote computing device 104 and/or the user computing device 106,” [0024]) adapted to provide timing cycles for the light [0033] wherein the timing cycles are selected for a vegetation phase and for a reproduction phase of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the indoor greenhouse device of Fritch with an artificial light source and associated programmable controller for implementing a specific lighting schedule as taught by Millar, in order to affect the plant output, which is a well-known and natural consequence of lighting schedules.

Claims 15 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fritch and Skoretz et al. (US 4969290, “Skoretz”).
For Claim 15, Fritch discloses the system of claim 12.
Fritch is silent to further comprising wherein the constraint relative movement is rotational and wherein the periodically operated mechanism comprises a rotational motor.
Skoretz, like prior art above, teaches a plant growth device (“An apparatus for even exposure of potted plants to sunlight…” Abstract), further comprising a plant container (“potted plants”) which is rotated (as described in Column 2) by a rotational motor (“…electric motor preferably being battery operated for independent operation,” Col. 5, lines 10-14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to replace the plant box of Fritsch with a potted plant and rotational tray as taught by Skoretz, to ensure an “even solar exposure and symmetrical growth” (Col. 5, lines 5-9, Skoretz). Such a modification would result in a device capable of imparting timed rotational 
For Claim 18, the above-modified reference teaches the system of claim 15 and Skoretz further teaches further comprising a rotatable turntable (rotatable platter 13) underneath the container (as modified above, the potted plant of Skoretz) and the turntable is driven by the rotational motor (“A drive assembly 29 of generally conventional construction is mounted to the base 28 and includes an electric motor 31 coupled to a gear box 32 from which extends a drive gear 33 which is rotated in response to actuation of the electric motor 31,” Col. 2, lines 44-48).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fritch and Cartwright (US PGPub 2010/0067244).
For Claim 19, Fritch discloses the system of claim 12.
Fritch is silent to wherein the light is artificial and is positioned above the mesh thereby to provide light on the plant from above.
Cartwright, like prior art above, teaches a plant cultivation system (title, disclosure) further comprising artificial lighting source (108) to provide light on the plant from above (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the greenhouse device of Fritch with a lighting device mounted above the plants as taught by Cartwright, in order to supplement or replace a necessary lighting source.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170359969 A1 is cited for ‘mesh in proximity’ to a plant container.
The following disclosures establish the state of the art in rotational plant containers, and plant constraining devices: US 0941894 A, US 0863620 A, US 20140305040 A1, US 20160278303 A1, US 20090151244 A1, US 20170013794 A1, US 5077934 A, US 3360885 A, CN 110269454 A, CN 111109960 A, KR 20130002231 U, KR 20090091500 A, DE 102015010030 A1.
The following disclosures show lighting mounting and control devices: US 20140318012 A1, US 4250666 A, US 10295165 B2, CN 107951303 A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/MORGAN T JORDAN/Examiner, Art Unit 3643